Citation Nr: 0818872	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  04-26 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to 
November 1993.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The veteran disagreed with the RO's initial rating 
decision and timely appealed.

In September 2004, the veteran and her representative 
presented evidence and testimony at a hearing at the RO 
before a local hearing officer.  In November 2005, the 
veteran and her representative presented evidence and 
testimony at a video-conference hearing before the 
undersigned Veterans Law Judge (VLJ).  Transcripts of the 
hearings have been associated with the veteran's VA claims 
folder.

In a January 2006 decision, the Board granted service 
connection for sinusitis and remanded the claims for service 
connection for hypertension, a lumbar back disorder and 
fibromyalgia for further evidentiary development.  

Issues not on appeal 

In a January 2006 rating decision, the RO granted service 
connection for sinusitis evaluated as noncompensable 
effective August 13, 2002.  There is nothing in the record 
indicating the veteran disagreed with the disability rating 
or the effective date.  Thus, those issues are not in 
appellate status.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of "downstream" 
issues such as the compensation level assigned for the 
disability or the effective date of service connection].

In a September 2007 rating decision, the RO granted service 
connection for hypertension evaluated as noncompensable 
effective August 13, 2002, and 10 percent effective April 20, 
2007.  The September 2007 rating decision also denied 
entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities.  The veteran 
timely disagreed with the effective date of a compensable 
disability rating for hypertension.  The record does not 
include a statement of the case (SOC) regarding that issue.  
Thus, it is not in appellate status.  See Manlincon v. West, 
12 Vet. App. 238 (1999) [holding that where a notice of 
disagreement is filed, but a SOC has not been issued, the 
Board must remand the claim so that a SOC may be issued]; see 
also 38 C.F.R. § 20.200 (2007).


FINDINGS OF FACT

1.  A preponderance of the competent medical and other 
evidence supports a conclusion that the veteran's lumbar 
spine disorder is unrelated to her active duty military 
service.

2.  A preponderance of the competent medical and other 
evidence supports a conclusion that the veteran's 
fibromyalgia is unrelated to her active duty military 
service.


CONCLUSION OF LAW

1.  Entitlement to service connection for a lumbar spine 
disorder is not warranted.  38 U.S.C.A. § 1110 (West 1001); 
38 C.F.R. § 3.303 (2007).

2.  Entitlement to service connection for fibromyalgia is not 
warranted.  38 U.S.C.A. § 1110 (West 1001); 38 C.F.R. § 3.303 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that she received a 
traumatic injury in a motor vehicle accident that occurred 
during service and that the trauma has caused lumbar spine 
disorder and fibromyalgia.  The Board will first address 
preliminary matters and then render an opinion on the issues 
on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the veteran's claim for 
further evidentiary development.  Specifically, the Board 
ordered VBA to ask the veteran to provide information 
regarding medical records pertaining to her claims that were 
not already included in the veteran's VA claims folder and to 
assist her in obtaining those records for inclusion in the 
record.  The Board also directed VBA to schedule the veteran 
for a medical examination to provide a diagnosis of all 
current disability of the back and to further determine 
whether any back condition, including any low back strain or 
fibromyalgia condition, is related to an injury suffered 
during service.  After completing those tasks, VBA was to 
readjudicate the claim.

The record shows VBA sent the veteran a letter dated April 
2006 which asked her to identify any records that were not a 
part of the record which she felt may support her claim.  
Subsequently, records from Dr. A.H. and Dr. M.J. were 
incorporated into the veteran's claims folder.  In April 
2007, the veteran was examined by an orthopedic physician and 
neurologist who provided opinions regarding the etiology of 
the veteran's low back and fibromyalgia conditions, including 
whether it was as likely as not related to a motor vehicle 
accident suffered by the veteran during service. 

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  The 
Board finds that VBA has substantially complied with the 
January 2006 Board remand.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

In this case, the RO provided the veteran with notice in 
April and September 2006. Moreover, the requirements with 
respect to the content of the notice were met in this case.  
The RO informed the veteran in the September 2006 notice 
letter about the information and evidence that is necessary 
to substantiate her claims, including specific notice that in 
order to substantiate her claims for service connection, the 
evidence must show a current disability, an injury or disease 
incurred during service, and a nexus between those two.  
Additionally, the September 2007 supplemental statement of 
the case (SSOC) notified the veteran of the reasons for the 
denial of her claims for service connection for a low back 
disorder and fibromyalgia and, in so doing, informed her of 
the evidence that was needed to substantiate her claims.

In addition, the RO notified the veteran that reasonable 
efforts would be made to help her obtain evidence necessary 
to support her claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records. The veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on her claim.

Finally, the notice letters informed the veteran to submit 
any evidence in her possession that pertains to the claim. 
Thus, because each of the four notice requirements has been 
fully satisfied in this case, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, noted above, which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.

In this case, veteran status is not in dispute, and, as noted 
above, the veteran was notified of elements (2) and (3).  
Moreover, because the RO denied entitlement to service 
connection on the claims on appeal, any failure to notify the 
veteran of elements (4) and (5) is not prejudicial to the 
veteran.  

In addition, the duty to assist the veteran has also been 
satisfied in this case. The veteran's service medical records 
as well as all available VA treatment records and private 
treatment records are in the claims folder. She was also 
afforded VA examinations, including those in April 2007, in 
connection with her claims.  VA has further assisted the 
veteran and her representative throughout the course of this 
appeal by providing them with a SSOC, which informed them of 
the laws and regulations relevant to the veteran's claim.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  As noted in the Introduction, the veteran and her 
representative presented evidence and testimony at a 
September 2004 hearing before a local hearing officer and a 
November 2005 video-conference hearing before the undersigned 
VLJ.  

The Board will therefore proceed to a decision on the merits.  

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to service connection for fibromyalgia.

Because the issues present similar evidence and identical 
law, they will be addressed in the same analysis.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).


Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. 
§ 3.303(d) (2007).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d) (2007); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Analysis

The Board will address each Hickson element in turn as to 
each element.  With regard to element (1), an April 2007 VA 
examiner diagnosed the veteran with lumbar spine strain.  The 
record also includes a September 2002 diagnosis of 
fibromyalgia by Dr. A.M., M.D.  Thus, element (1) is 
satisfied as to both issues.

With regard to element (2), the veteran's service medical 
records (SMR) reveal a March 5, 1991, entry indicating the 
veteran was a passenger in a car which was hit in the rear by 
another vehicle.  The examiner noted no lower extremity 
involvement and no cervical pain, but did indicate 
"tenderness on palpation of mid-thoracic spinous recesses."  
A March 7, 1991, entry indicates the veteran's symptoms had 
not improved and that she continued to complain of pain.  The 
examiner noted an assessment of "thoracic strain."  An 
entry dated July 1, 1991, stating that the veteran was 
"involved in MVA 2 days ago."  Nothing indicates the 
veteran complained of or was treated for low back pain.  

An October 4, 1993, SMR entry indicates the veteran 
complained of "pain and tingling throughout entire back."  
The examiner assessed a "thoracic/lumbar trauma, strain."  
An October 7, 1993, entry notes the veteran was doing better 
and the examiner assessed a "resolving lumbar strain."  In 
an October 18, 1993, Report of Medical History form, the 
veteran indicated that she was "currently in good health, 
just getting over a back injury."  

In sum, giving the veteran the benefit of the doubt, the 
Board finds that the evidence is at least in equipoise in 
support of element (2) regarding the lumbar spine condition.  
However, there is no evidence of record indicating the 
veteran was diagnosed with or complained of symptoms 
indicating fibromyalgia.  

Thus, element (2) is satisfied as to the lumbar spine claim, 
but is not satisfied as to fibromyalgia claim.  The claim for 
fibromyalgia fails on this basis alone.

With regard to element (3), medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current lumbar strain disability, the record includes the 
medical opinion of a VA orthopedist which states:

More likely than not, [the veteran's] LS [lumbar 
spine] strain is related to her fibromyalgia.  Any 
relationship to an old injury in 1992 or 1993 is 
purely speculative.

A speculative medical opinion is of no probative value.  The 
Board is cognizant of the guidance of the Court which has 
held that medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim. See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).

There is no other medical opinion of record that connects the 
veteran's current back condition to her 1991 motor vehicle 
accident.  In this vein, the record includes a July 1998 
medical examiner's report which states that the veteran was 
involved in a July 17, 1998, motor vehicle accident which 
resulted in a diagnosis of "acute traumatic moderate 
lumbosacral sprain complicated by lumbar scoliosis."  The 
report also states that because the veteran had her head 
turned at the moment of impact, it mimicked "an oblique 
collision which was more compromising and damaging to the 
cervical and lumbar spine."  The veteran reported "mild 
cervical and lumbar pain" on September 21, 1998, as a 
residual of the July 1998 motor vehicle accident.

For the sake of completeness, the Board will briefly address 
the remaining Hickson element regarding the claim for service 
connection for fibromyalgia. See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative].

With regard to fibromyalgia, the Board recognizes that the 
veteran has submitted the opinion of Dr. A.H., M.D.  However, 
in the April 2006 letter, Dr. A.H. clearly states that "[A]t 
this time I cannot rule in or rule out that her back injuries 
which occurred during her active duty service lead to her 
diagnosis of fibromyalgia, hypertension or migraine headaches 
in that I did not take care of this patient at that time."  
In other words, Dr. A.H. did not find a nexus between the 
veteran's in-service injury and her back or fibromyalgia 
conditions.  

To the extent that the veteran and her mother state that the 
veteran's fibromyalgia and lumbar strain conditions were 
incurred during service, the Board observes that there is no 
evidence of record indicating either is competent to make 
such a medical assessment.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

Finally, the Board observes that the veteran has submitted 
several articles in support of her claims, including Cervical 
Trauma and Chronic Pain by C.M.; Fibromyalgia: Trauma and 
Disability by S.K.; Predictors of Persistent Moderate or 
Severe Neck and/or Back Pain 1 and 6 months after minor motor 
vehicle collisions by multiple authors associated with the 
American College of Rheumatology.  The Board notes that 
medical treatise evidence can, in some circumstances, 
constitute competent medical evidence.  See Wallin v. West, 
11 Vet. App. 509, 514 (1998); see also 
38 C.F.R. § 3.159(a)(1) [competent medical evidence may 
include statements contained in authoritative writings such 
as medical and scientific articles and research reports and 
analyses].  However, the Court has held that medical evidence 
which is speculative, general or inconclusive in nature 
cannot support a claim.  See Obert v. Brown, supra; see also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).

While these articles suggest a relationship between a 
traumatic injury and fibromyalgia may exist in some cases, 
they do not specifically relate to the veteran in particular.  
Thus, they are of little probative value to the Board's 
inquiry.  

In sum, after review of the entire record, the Board finds 
that a preponderance of the competent medical and other 
evidence supports a conclusion that the veteran's lumbar 
strain and fibromyalgia are unrelated to her active duty 
military service.  For this reason, the Board finds that 
Hickson element (3) is not met for either the claim for 
service connection for lumbar strain or for fibromyalgia.  
Thus, entitlement to service connection for a lumbar strain 
and fibromyalgia is not warranted. 


ORDER

Entitlement to service connection for lumbar strain is 
denied.

Entitlement to service connection for fibromyalgia is denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


